DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 10/31/2019.
Claims 1-30 are pending.
Claims 1-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes

Analysis
In the instant case, claim 1 is directed to a method, and claim 16 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving… a request… extracting, … a user ID from the request , … determining… that the user ID is valid and assigned to a user … determining, … that the user is authorized to transfer the transaction… causing a code to be provided to the second entity … receiving, … an indication  and receiving the user transaction at the first entity….” The claim recites an abstract idea that is directed towards a mental process, in this case, receiving a request about transferring a transaction, determining a user’s ID is valid, sending a code to the requester and a user, and receiving a response and the transaction.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does recite additional elements but the elements do not integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. 
The independent claims recite “causing a code to be provided to the second entity and to the user”. According to the disclosure (¶ 4), “The step of causing the code to be provided to the first entity and the user may further include sending a request for the code to the third entity”. This limitation also is abstract as the limitation amounts to the sending of a request of information, which is not only a mental process but also an insignificant extra-solution of a generic computer. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a mental process as performed by a generic computer that automates the abstract idea. This automation is not cured by the independent claims.
Claims 2, 3, 5-9, 11, 12, 15, 17, 18, 20-24, 26, 27, and 30 further describe characteristics and features of the entities and data in the independent claims. Claims 4 and 19 recite the abstract idea of encrypting information, which is a mathematical function that can be calculated through a mental process but in this case is automated by a computing device. Claims 10, 13, 25 and 28 recite receiving and comparing user information, which has already been discussed as part of the abstract idea. Claims  14 and 29 recite rejecting a request based on prohibited parameters. Claims 14 and 29 recite a vague limitation; the mental process of an evaluation can determine prohibited process and therefore reject a request.  The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-15 and 17-30 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “receiving, by a first entity, a request… extracting, using a processor, a user ID… determining, using the processor, that the user ID is valid… determining, … that the user is authorized…”, and claims 10 and 25 recite “receiving user data provided by the user”. The claims are unclear and indefinite. The claims currently recite either a first entity, a processor or gives no indication of what entity is performing the claimed step. The claims are unclear and indefinite as to how many entities are performing the limitations and which specific limitations they are performing. Dependent claims 2-15 are also rejected.
Claims 1 and 16 recite “a request from a second entity via a network to transfer a user transaction from the second entity to the first entity… determining, based on authorization information in the computerized user management system, that the user is authorized to transfer the transaction to the first entity.” The claims are unclear and indefinite. The second entity not only sends the request, but the request is for a transmission from the second entity to the first. The claim is therefore unclear and indefinite as to why and how the user is receiving authorization to transfer the same transaction to the first entity. Dependent claims 2-15 and 17-30 are also rejected. 
Claims 1 and 16 recite “receiving, from the second entity, an indication that the second entity confirmed receipt of the code by the user… responsive to receiving the indication that the first entity confirmed receipt of the code by the user.” The claims are unclear and indefinite. First the claim is unclear as to what it means that “the second entity confirmed receipt of the code by the user”. It is unclear if the second entity is confirming that the user also received a code, that the second entity is confirming it received a code from the user or the second entity is somehow using the user to conform receipt of the code. Secondly, the received indication was from the second entity but the response to claims the first entity’s “confirmed receipt of the code by the user”. It could be a grammatical error or a lack of antecedent basis for the indication. Additionally, claims 5 and 20 recite “the indication”, it is unclear which indication, from the first entity or the second entity. The claims are unclear and indefinite. Dependent claims 2-15 and 17-30 are also rejected.
Claims 9 and 24 lack antecedent basis. Claims 1 and 16 recite “causing a code to be provided to the second entity and to the user”. Claims 9 and 24 recite “wherein the step of causing the code to be provided to the first entity”. The claims are unclear and indefinite as this step has not previously occurred, the code was provided to “the second entity and to the user”.
Claim 16, a system, recites the structure of a processor and a memory. Claim 16 also recites “the memory storing a plurality of instructions executable by the processor to cause the system to: receive, by a first entity, a request from a second entity via a network to transfer a user transaction from the second entity to the first entity.” The claim is unclear and indefinite as the “first entity” is not a recited structure of the system claim. The limitation is therefore unclear and indefinite as the functions of an entity not claimed within the system is performing functions by the system. Dependent claims 17-30 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugam et al. (US 2020/0005301) (“Shanmugam”), and in view of Tremblay (US 2015/0149221) (“Tremblay”).
Regarding claims 1 and 16, Shanmugam discloses receiving, by a first entity, a request from a second entity via a network to transfer a user transaction from the second entity to the first entity (¶ 36, 39, 46, 47, 55, 56); 
Shanmugam – The processing server 102 may receive the authorization request and may identify the mapping profile that is associated with the CPN , which includes the overflow transaction account information as well as each of the spend profiles applicable thereto…In some cases , a single payment transaction may be processed by the processing server 102 , such as with the overflow transaction account's issuer or the issuer identified by the vendor 106 in the supplied account information . In other cases, the processing server 102 may process multiple payment transactions, such as for redemption of the voucher and payment of an overflow amount by the consumer's selected overflow transaction account.  (¶ 36, 55)

extracting, using a processor, a user ID from the request, the user ID linked to an identity of the user in a computerized user management system of the first entity(¶ 36, 53, 57); 
Shanmugam – In other embodiments, the mobile device 110 may electronically transmit the account information for the over flow transaction account to the processing server 102 in step 314, for receipt by the receiving device 202 thereof…. In step 404 a mapping profile (e.g., mapping profile 208) may be identified by the processing server, wherein the mapping profile includes at least the controlled payment number, an overflow transaction account number, and at least one spend profile, the at least one spend profile including at least a mapped transaction account number and one or more spend controls including at least a maximum payment amount. (¶ 53, 57)
 
determining, based on authorization information in the computerized user management system, that the user is authorized to transfer the transaction to the first entity (¶ 36); 
Claim Interpretation- The limitation claimed the second entity request to transfer the transfer, but this limitation claims the user is the entity that transfers the transaction. For the purpose of claim interpretation, this limitation will be understood to mean the second entity would be the entity being authorized to transfer the transaction, not the user.
Shanmugam –  For instance, in the above example, the processing server 102 may identify if the merchant category code and/or merchant identifier in the authorization request is in the eligible list of merchants for redemption of the meal, hotel, or airline vouchers, (¶ 36)

in response to determining that the user ID is valid and that the user is authorized to transfer the transaction to the first entity, causing a code to be provided to the second entity and to the user (¶ 54, 55); 
Shanmugam – In step 320, the transmitting device 224 of the processing server 102 may electronically transmit the CPN to the mobile device…As part of the initiation of the payment transaction, the mobile device 110 may convey the CPN to the merchant 108.  (¶ 54, 55)

receiving, from the second entity, an indication that the second entity confirmed receipt of the code by the user; and (¶ 55); 
Shanmugam – The merchant 108 may receive the CPN and may submit the payment trans action to the payment network 112 for processing , where the payment network 112 may route an authorization request for the payment transaction to the processing server 102 , for receipt by the receiving device 202 thereof , in step 326 (¶ 55)

responsive to receiving the indication that the first entity confirmed receipt of the code by the user, receiving the user transaction at the first entity (¶ 55); 
Shanmugam – The merchant 108 may receive the CPN and may submit the payment transaction to the payment network 112 for processing , where the payment network 112 may route an authorization request for the payment transaction to the processing server 102 , for receipt by the receiving device 202 thereof , in step 326 (¶ 55)
Shanmugam does not disclose determining, using the processor, that the user ID is valid and assigned to a user in the computerized user management system.

Tremblay teaches determining, using the processor, that the user ID is valid and assigned to a user in the computerized user management system (¶ 288-295, 308); 
Tremblay – The CSOC 150 receives information 875 regarding the electric vehicle 100 that is charged. The information 875 allows an association to be made between (i) the charging of the electric vehicle 100 and (ii) an account of the electric vehicle's user at the hotel 850. For example, the information 875 may allow an identification of the electric vehicle 100 itself and/or the user of the vehicle 100 himself/herself, and may indicate an amount of charge delivered to the electric vehicle 100.  (¶ 292)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shanmugam (¶ 32), which teaches “In the above example , the CPN may be mapped to the passenger's transaction account for all overflow as well as to three spend profiles , each of which are subject to spend controls ( e.g. , for the restaurant , hotel , and airline vouchers ) and are mapped to a separate transaction account supplied by the airline” and Tremblay(¶ 288), which teaches “payment for charging could be integrated with the hotel invoice or with the vehicle rental invoice, or split between the two” in order to provide an efficient transaction process between multiple vendors (¶ 28).
Regarding claims 2 and 17, Shanmugam discloses wherein the code is uniquely generated based on a first entity ID and a second entity ID (¶ 27, 32, 35).  
Regarding claims 3 and 18, Shanmugam discloses wherein the first entity ID and the second entity ID uniquely identify the first entity and the second entity, respectively (¶ 27, 32, 35).  
Regarding claims 4 and 19, Tremblay teaches encrypting, using the processor, the first entity ID and the second entity ID using a private key of the second entity or a public key of a third entity (¶ 214-216, 251, 268, 269).  
Regarding claims 5 and 20, Shanmugam discloses wherein the indication is received based on performing a comparison between the code received by the user and a code received by the second entity (¶ 54-56).
Regarding claims 6 and 21, Shanmugam discloses wherein the code is generated by a third entity located remote from the first entity and the second entity (¶ 26, 28, 31, 32, 54).  
Regarding claims 7 and 22, Shanmugam discloses wherein the code is generated by the first entity (¶ 28, 32, 49, 54).  
Regarding claims 8 and 23, Shanmugam discloses wherein the third entity comprises an electronic computing platform that stores customer records of each of the first entity and the second entity (¶ 31, 32, 35, 53).  
Regarding claims 9 and 24, Shanmugam discloses wherein the step of causing the code to be provided to the first entity and the user further comprises sending a request for the code to the third entity (¶ 28-31, 44, 49, 53, 54).  
Regarding claims 10 and 25, Shanmugam discloses receiving user data provided by the user; and comparing the user data with pre-existing data associated with the user ID (¶ 28-31).  
Regarding claims 11 and 26, Shanmugam discloses wherein a first identity that identifies the first entity is concealed from the second entity (¶ 35).  
Regarding claims 12 and 27, Tremblay teaches wherein a second identity that identifies the second entity is concealed from the first entity (¶ 202, 207, 216, 244, 282).  
Regarding claims 13 and 28, Shanmugam discloses cross-examining, using the processor, a first data object associated with the user ID and stored in a data store of the second entity with a 28Docket No. 030730-4333US corresponding second data object associated with the user ID and stored in a data store of a third entity (¶ 32).  
Regarding claims 14 and 29, Shanmugam discloses rejecting, using the processor, the request to transfer the transaction based on identifying a transaction type parameter of the request that is prohibited by the first entity or prohibited by the user (¶ 36, 38, 47).  
Regarding claims 15 and 30, Shanmugam discloses wherein the code is received by a personal computing device in possession of the user (¶ 31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Washington et al., (US 20190378369) teaches sending charges to a user’s room.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685